Citation Nr: 1541866	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected left hip strain and right hip trochanteric bursitis.



REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado,  

The Board notes that the Veteran's appeal had originally included the issues of entitlement to an increased evaluation for a left hip strain and right hip trochanteric bursitis.  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the March 2014 statement of the case. Instead, she limited her appeal to the issue of entitlement to service connection for a lumbar spine disorder in her March 2014 VA Form 9.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her notice of disagreement, the Veteran referred to treatment for her back at the VA clinic in Colorado Springs.  However, the claims file does not contain any VA treatment records.  Thus, on remand, the RO should secure any outstanding, relevant VA medical records. VA records must be associated with the claims folder. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.)

Moreover, although the RO sent the Veteran a notice letter in September 2012, that letter did not inform her of the evidence and information necessary to substantiate a claim on a secondary basis. See Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is remandable error).  Thus, the Veteran should be provided proper notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also send the Veteran a notice letter in connection with her claim for service connection for a lumbar spine disorder.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence she is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a lumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include records from the VA clinic in Colorado Springs.

3.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining an additional medical opinion.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




